              Case 2:21-cv-00110-RAJ Document 2-1 Filed 02/11/21 Page 1 of 1




 1

 2

 3

 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 6
      John Demos,
 7                                                        No. 2:21-cv-00110-RAJ-DWC
 8                                  Plaintiff,
             v.                                           ORDER ADOPTING REPORT AND
 9                                                        RECOMMENDATION
      Dominion Voting Systems et al.,
10                               Defendants.
11

12          The Court, having reviewed the Report and Recommendation of Magistrate Judge David

13   W. Christel, objections to the Report and Recommendation, if any, and the remaining record,

14   does hereby find and ORDER:
15
            (1)     The Court adopts the Report and Recommendation.
16
            (2)     Plaintiff is under a pre-filing bar order. Plaintiff does not meet § 1915(g)’s
17                  imminent danger requirement. The application to proceed in forma pauperis (Dkt.
                    1) is denied and this action is DISMISSED without prejudice.
18
            (3)     The Clerk is directed to send copies of this Order to Plaintiff, counsel for
19
                    Defendants, and to the Hon. David W. Christel.
20

21          DATED this         day of enter a date..
22
                                                   __________________________________
23
                                                   Richard A. Jones
24                                                 United States District Judge

25

26


     ORDER ADOPTING REPORT AND RECOMMENDATION- 1
